Citation Nr: 0943019	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's current bilateral hearing loss is related to his 
military service or to any incident therein.

2.  The medical evidence of record does not show that the 
Veteran's current tinnitus is related to his military service 
or to any incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's November 2005 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, including the opportunity to 
present pertinent evidence.

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.


In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board finds that a VA examination is not 
required in this matter.  The competent evidence of records 
does not suggest a link between the Veteran's hearing loss 
and/or tinnitus and his military service, and no continuity 
of symptomatology has been shown.  The Veteran's service 
treatment records, as well as his post service treatment 
records for 30 years following his discharge from military 
service, are completely silent as to any complaints or 
diagnosis of hearing loss and/or tinnitus.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  While the Veteran 
contends that he has had hearing loss and tinnitus since his 
military service, the objective evidence of record indicates 
otherwise.  The Veteran has filed multiple claims over the 
years since as early as 1969, but failed to mention either 
condition.  The first documented evidence of hearing loss or 
tinnitus, dated in June 2002, reported just a 2 to 3 week 
history of tinnitus, and denied any hearing loss.  Thus, a VA 
medical examination addressing the etiology of these 
conditions is not required.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty in the Army 
from November 1965 to October 1968.  His Form DD-214 lists 
his inservice specialty as Auto Maintenance.  In October 
2005, the Veteran filed his claim seeking service connection 
for bilateral hearing loss and tinnitus.  He attributes his 
hearing disorders to acoustic trauma sustained as a result of 
his military service.  Specifically, he claims that he was 
exposed to hazardous noise on a daily basis when he served as 
a wheel and track mechanic, and that he was exposed to noise 
from artillery, rocket, and mortar fire when he was assigned 
to an infantry unit during his tour of duty in Vietnam.


Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of bilateral hearing loss.  
After discharge from military service, the first evidence of 
record noting the Veteran's hearing is his June 2002 VA 
treatment record.  The treatment report noted that the 
Veteran denied having any hearing loss.  Subsequently, an 
October 2003 VA treatment record noted a diagnosis of 
bilateral high frequency hearing loss.

On a VA audiological evaluation in October 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
30
45
LEFT
10
10
20
50
65

Accordingly, the Veteran has a hearing disability for VA 
purposes.  See 38 C.F.R. § 3.385.  The treatment report also 
noted the Veteran's history of noise exposure from both his 
military service and his post-service occupation as a 
mechanic.

Based upon a complete review of the record, the Board 
concludes that service connection is not warranted for 
bilateral hearing loss.  There is no evidence of record of 
continuity of symptomatology, and the first medical evidence 
of hearing loss was more than 30 years after service 
discharge.  The Veteran's service treatment records are 
negative for any complaints, symptoms, or diagnoses of 
hearing loss.  Thereafter post-service records also failed to 
document any complaints of or treatment for hearing loss for 
more than 30 years after his discharge from the service.  
This expansive period without complaints or treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  See Mense, 1 Vet. App. at 356.

As for the Veteran's contentions regarding his inservice 
exposure to loud noise, the Board finds these contentions are 
consistent with his service personnel records.  His 
separation report, Form DD-214, shows that his inservice 
specialty was auto maintenance.  His service personnel 
records also indicate that from November 1967 to October 
1968, he was assigned to 1st Infantry Division.  However, the 
evidence also indicates that he had a history of post-service 
exposure to occupational noise working as a mechanic.  
Specifically, the October 2003 VA treatment report noted that 
he had a history of noise exposure working as a mechanic.  
Also, throughout the record, the Veteran indicated that he 
had worked as a mechanic since his discharge from military 
service.  

While the Veteran contends that he has had hearing loss since 
his military service, the objective evidence of record 
indicates otherwise.  The Veteran has filed multiple claims 
over the years since as early as 1969, but failed to mention 
hearing loss.  The first evidence of record noting the 
Veteran's hearing, dated in June 2002, reported that he 
denied having hearing loss.

Moreover, there is no medical evidence of record linking the 
Veteran's current hearing loss to his military service.  The 
Veteran's statements alone can not be considered competent 
evidence on medical causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Only 
independent medical evidence may be considered to support 
Board findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Thus, the Veteran's statements on causation cannot 
establish a link between his current hearing loss and his 
military service ending more than 30 years ago.  

The Board has considered the benefit of the doubt doctrine 
when making these findings, but the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for bilateral hearing loss.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for bilateral hearing loss is 
not warranted.  

Tinnitus

The Veteran's service treatment records are negative for any 
complaints or diagnosis of tinnitus.  The first documented 
evidence of tinnitus after separation from military service 
is a June 2002 VA treatment record which reported that the 
Veteran had developed tinnitus in the past 2 to 3 weeks.  An 
October 2003 VA audiological evaluation report noted a 
diagnosis of bilateral constant tinnitus.  It also noted the 
Veteran's history of noise exposure from both his military 
service and his post-service occupation as a mechanic.

The medical evidence of record does not show that the 
Veteran's current tinnitus is related to his military 
service.  While the Veteran has a current diagnosis of 
tinnitus, there is no evidence of record that he complained 
of tinnitus prior to June 2002, at which time he reported 
that he had developed tinnitus in the past 2 to 3 weeks.  
Accordingly, there is no evidence of continuity of 
symptomatology, and the first medical evidence of tinnitus 
was approximately 34 years after separation from military 
service.  See Mense, 1 Vet. App. at 356.  

Furthermore, there is no evidence of record, other than the 
Veteran's own contentions, that relates his currently 
diagnosed tinnitus to his military service.  The Veteran's 
statements alone are not sufficient to prove that his current 
tinnitus is related to military service.  Espiritu, 2 Vet. 
App. at 495.  As such, the medical evidence of record does 
not show that the Veteran's currently diagnosed tinnitus is 
related to military service.  

In reaching this decision, the Board has considered the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for tinnitus.  38 U.S.C.A. 5107(b); 
Gilbert, 1 Vet. App. at 54.  Accordingly, service connection 
for tinnitus is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


